DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 05/06/2021 have been entered.

3.	This application has pending claim(s) 28-44.

Preliminary Amendments
4.	The preliminary amendments filed 10/26/2018 has been entered and made of record.

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant invention is related to a laser endoscope device capable of imaging a cell morphology in a living body over a wide range with no missing part.

Prior art was found for the claims as follows:

Re. Claim 28, Mizoguchi et al., [US Pub. No.: 2019/0285638 A1] discloses:
A laser endoscope device [laser endoscope| 0234] comprising: an imaging unit that includes an imaging head inserted into a living body and applies laser light to the living body via the imaging body [imaging head 11C, which is inserted into a living body, and images the living body by applying the laser light to the living body via the imaging head 11C| 0234], 
a control unit that controls the imaging head in such a way that it scans while keeping a fixed distance from a cell surface of the living body [The control unit 50 controls the movement of the imaging head 11C (inner tube 12) with the spacer 17 being in contact with the inner wall surface 113 and maintains the fixed distance from the objective lens 16C to the inner wall surface 113 |0231], 

Re. Claim 29, Mizoguchi et al., [US Pub. No.: 2019/0285638 A1] discloses:
A laser endoscope [laser endoscope| 0234] device comprising: an imaging unit that includes an imaging head inserted into a living body and applies laser light to the living body via the imaging head to image the living body [imaging head 11C, which is inserted into a living body, and images the living body by applying the laser light to the living body via the imaging head 11C| 0234], 
a control unit that controls the imaging head in such a way that it scans the entire inner circumference of the digestive tract while keeping a fixed distance from the inner wall surface of digestive tract of the living body and at the same time moves in the direction of circumference of the digestive tract [The control unit 50 is formed, for example, of a CPU, a ROM, and a RAM. The control unit 50 controls the action of the imaging head 11 via the inner tube 12. Specifically, the control unit 50 controls the movement of the imaging head 11C not only in the circumferential direction along the inner circumference of the inner wall of the digestive tract 112 but in the tract longitudinal direction of the digestive tract 112 (along axis of digestive tract). |0232], 

6.	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The features are as follows:
Re. Claim 28, “…a control unit that controls the imaging head in such a way that it scans while keeping a fixed distance from a cell surface of the living body, 
and an image processing unit that processes an image captured by the imaging unit, 
wherein the imaging unit images a plurality of imaging regions to be imaged as the imaging head moves in such a way that adjacent imaging regions have identical portions, 
and the image processing unit causes images of glands and/or crypts in the plurality of imaging regions to overlap with each other with the identical portions being aligned to generate a merged image.”
Re. Claim 29, “…a control unit that controls the imaging head in such a way that it scans the entire inner circumference of the digestive tract while keeping a fixed distance from the inner wall surface of digestive tract of the living body and at the same time moves in the direction of circumference of the digestive tract, and an image processing unit that processes an image captured by the imaging unit, 
wherein the imaging unit images a plurality of imaging regions to be imaged as the imaging head moves in such a way that adjacent imaging regions have identical portions, 
and the image processing unit causes the plurality of imaging regions to overlap with each other with the identical portions being aligned to generate a merged panoramic image of entire inner circumference in the imaging range moved in the direction of the circumference of the digestive tract.”
This feature is not found or suggested in the prior art.


7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

8.	Claims 28-44 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488